Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claims 7-19 withdrawn 
Claims 1-6 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Inoue (JP 55-028314 A, English translated).
Consider Claim 1, Ramm teaches the process of coating a substrate/workpiece with a diamond like carbon layer (DLC) [0034] using film–forming system (Fig. 1-4), where the system include DC or AC as pulse power supply [0026], [0040]–[0041], using electrode/anode made of graphite [0066]. Ramm teaches the use of film-forming system to repeatedly/pulse generate arc discharge onto the substrate [0068] to form DLC film [0034]. 
Ramm does not teach the electrode periodically discharge while the electrode vibrate.
However, Inoue is in the process of coating material onto working surface (9) using discharge electrode (1) (abstract), teaches the starting electrode oscillate in the perpendicular direction to the working surface (9) using the coating process (and polishing process) in the Z–axis (abstract, Figs. 1-2).

    PNG
    media_image1.png
    359
    338
    media_image1.png
    Greyscale

Inoue teaches the discharging electrode while vibrates in z-axis direction (using vibrating piece 3) the discharge electrode form a serious of pulsing train with 100 Hz, with an operating time of ON 85 s followed by non-operating time of OFF 10 s (page 3, last paragraph to page 4, first paragraph in the English translated). A coped image of 

    PNG
    media_image2.png
    295
    693
    media_image2.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm with Inoue to generate periodic discharge while the discharge electrode vibrates, to provide with a process that would polished and reduce the roughness of surface while coating the surface with coating material (page 2, 3rd paragraph).
Consider Claim 5, the combined Ramm (with Inoue) teaches the workpiece is coat with cermet material such as carbide nitride, or boron nitride layer (as a substrate) before the coating it with DLC layer (Ramm, [0048]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Inoue (JP 55-028314 A, English translated) and in further view of Gorokhovshy (PG Pub 2014/0076716 A1).
Consider Claims 2-3, the combined Ramm (with Inoue) teaches the DLC coating process using DC and AC current/power generator (Ramm, [0040]–[0041]), with a pulse voltage ranging from 100-2000 V and with a pulse duration ranging from 10–100 microsecond (Ramm, nd paragraph). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
The combined Ramm (with Inoue) does not teach the claimed voltage output.
However, Gorokhovsky is in the prior art of vacuum coating layers such as DLC/diamond coating [0152], teaches the process of using electrodes made of graphite [0193] with AC as the power supply [0193], and alternatively with pulse DC power supply with voltage ranging from 300 V to 10,000 V [0197], encompassing 3.6 kV or more.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm (with Inoue) with Gorokhovsky to use AC or DC with 3.6 kV or more, as a voltage applied to the discharge electrode, to provide with a desired pulse amplitude ranging 1A-100KA [0197].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Inoue (JP 55-028314 A, English translated) and in further view of Skotheim (PG Pub 2007/0144901 A1).
Consider Claim 4, the combined Ramm (with Inoue) teaches the process of using a film forming system having power supply device to discharge or the pulse of less than 1 ms (10-100 
The combined Ramm (with Inoue) does not teach the process of using charge/discharge circuit for storing/discharging the electric power, or discharge control unit to discharge circuit.
However, Skotheim is in the process of forming DLC coating (abstract), teaches the storing energy and pulse generating process using a control circuit (17) to initiate charge/discharge using charge/discharge circuit [0033], [0040].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm (with Inoue) with Skotheim to use a circuit to control the charging/storing/discharging of the electrical discharge pulse, to provide with the repetition rate of less than 30 Hz [0040].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Inoue (JP 55-028314 A, English translated) and in further view of Zelez (US Pat. 4,603,082).
Consider Claim 6, the combined Ramm (with Inoue) teaches the process the process of using discharge electrode made of graphene/carbon material (Ramm, [0066]).
The combined Ramm (with Inoue) does not teach the purity of the discharge electrode.
However, Zelez is in the art of forming diamond like carbon film (abstract), teaches the use of an ultrapure carbon electrode for discharging (Col. 1, lines 42-47).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm (with Inoue) with Zelez to form diamond like carbon .

Response to Arguments
Applicant’s arguments, filed 02/17/2022, with respect to the rejection(s) of claim(s) 1-6 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramm and Inoue.

The applicant argued against the previously applied rejection under 102, on the ground that Okamoto failed to disclose that the discharge electrode “periodical” generate discharge, as Okamoto appeared to disclose that the trigger electrode “generate initial sparks”, thus not vibrates and generate “periodic” discharge.
However, in light of the new amended claim, the newly applied art of Inoue discloses the process where the discharge electrode vibrates with a frequency of 100Hz, while periodically generate discharge with a duration of (ON) 85 µs.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718